Citation Nr: 0400716	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for undifferentiated schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1956 to August 
1959, from October 1959 to April 1960, and from July 1962 to 
July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO 
established a 30 percent evaluation for undifferentiated 
schizophrenia.  The appellant disagreed and this appeal 
ensued.  


REMAND

Generally, disability evaluations are determined by the 
application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  The evaluation assigned by the RO in the December 
2000 rating decision was the initial evaluation following the 
grant of service connection.  A claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In such cases, separate ratings may be assigned 
for separate periods based on the facts found, a practice 
known as "staged" ratings.  

In this case, the 30 percent evaluation assigned was made 
effective September 29, 1994, the date of his claim leading 
to the grant of service connection.  The appellant disagreed 
with the rating assigned from that date, and therefore VA 
must evaluate the severity of the disability from that date.  

From September 29, 1994, to November 6, 1996, the criteria of 
Diagnostic Code 9204 provided for a 30 percent evaluation 
where the evidence shows "[d]efinite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  For the assignment of a 50 percent 
evaluation, the evidence of record must demonstrate that the 
"ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  A 70 percent 
evaluation would require evidence showing that the "ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  Finally, for a 100 percent evaluation, 
the evidence must indicate that "the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132 (1994 to 1996).  Social impairment per se 
will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.  
38 C.F.R. § 4.132, Diagnostic Code 9411, Note (1) (1994 to 
1996).  

The term "definite" in 38 C.F.R. § 4.132 (1994 to 1996) is 
qualitative in character, whereas the other terms are 
quantitative.  The Board must construe the term "definite" 
in a manner that would quantify the degree of impairment, as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOPGCPREC 9-93.  

Effective November 7, 1996, VA amended the evaluation 
criteria for mental disorders, including schizophrenia.  See 
61 Fed. Reg. 52,700-01 (Oct. 8, 1996).  As provided in a 
General Rating Formula for Mental Disorders, Diagnostic Code 
9204 for undifferentiated schizophrenia provides for the 
following disability evaluations at or above the 30 percent 
level:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (1997 to 2003).  See 38 C.F.R. §§ 4.125 to 
4.129 (1997 to 2003).  

As shown by the statement of the case in July 2002 and by the 
supplemental statements of the case in January and April 
2003, the RO has evaluated the disability solely using the 
new version of the criteria effective from November 7, 1996.  
It has not evaluated the disability using the old version of 
the criteria.  The criteria for evaluating muscle group 
injury residuals changed in July 1997.  The United States 
Court of Appeals for Veterans Claims has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria, which is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  The Board cannot proceed to 
exercise its proper appellate responsibilities until the RO 
has evaluated the claim in light of all applicable criteria.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the claim will 
be remanded for further development and adjudication.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in  Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day  period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  After any further assistance or 
notification has been provided, review 
the record and readjudicate the claim in 
light of the old version of the 
applicable criteria, see 38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (1994 to 
1996), and the new version of the 
applicable criteria effective November 7, 
1996, see 38 C.F.R. § 4.130 (1997 to 
2003).  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



